The Court:
Action to recover one thousand dollars for professional services rendered defendant by plaintiffs, as attorneys at law. Judgment as prayed for and appeal therefrom, as well as from an order of the Court denying defendant’s motion for a new trial.
Two points are made on the appeal: First, that plaintiffs were not employed by defendant to render it any services, and second, there is no evidence of the value of the services rendered. Neither of those points is well taken. The find*238ings of the Court below show that the plaintiffs were employed by an agent of the defendant who was authorized to employ them; that services were rendered the defendant by the plaintiffs, and that the value of such services was one thousand dollars. We think that the evidence was sufficient to sustain the findings of the Court, below, and the judgment and order are affirmed with ten per cent, damages.